                                                                                                  Case 2:11-cv-00524-GMN-DJA Document 248 Filed 01/07/21 Page 1 of 3




                                                                                              1    Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                   Email: jhoumand@houmandlaw.com
                                                                                              2    Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                   Email: bsims@houmandlaw.com
                                                                                              3    HOUMAND LAW FIRM, LTD.
                                                                                                   9205 West Russell Road, Building 3, Suite 240
                                                                                              4    Las Vegas, NV 89148
                                                                                                   Telephone:    702/720-3370
                                                                                              5    Facsimile:    702/720-3371

                                                                                              6    General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                              7
                                                                                              8                                  UNITED STATES DISTRICT COURT
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9                                      DISTRICT OF NEVADA
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10      GENE COLLINS, an individual doing               Case No. 2:11-cv-00524-GMN-DJA
                                                                                                     business as SOUTHERN NEVADA
HOUMAND LAW FIRM, LTD.




                                                                                             11      FLAGGERS & BARRICADES; SIX STAR
                                                                                                     CLEANING & CARPET SERVICE, INC., a              RESPONSE TO OBJECTION TO
                                                                                             12      Nevada corporation; YOLANDA WOODS,              REQUEST FOR EXTENSION OF TIME
                                                                                                                                                     TO RETAIN NEW COUNSEL
                                                                                                     an individual doing business as STEP BY
                                                                                             13
                                                                                                     STEP CLEANING SERVICE, INC.,
                                                                                             14      FLOPPY MOP, INC., a Nevada corporation,
                                                                                                     and BLUE CHIP ENTERPRISES, INC.,
                                                                                             15
                                                                                                                   Plaintiffs.
                                                                                             16
                                                                                             17      v.

                                                                                             18      LABORERS INTERNATIONAL UNION
                                                                                                     OF NORTH AMERICA, LOCAL NO. 872,
                                                                                             19      TOMMY WHITE, et al.
                                                                                             20                    Defendants.
                                                                                             21
                                                                                             22           Lenard Schwartzer (the “Trustee”), the duly appointed successor Chapter 7 Trustee in the

                                                                                             23    bankruptcy case filed by Six Star Carpet Cleaning & Carpet Service, Inc. (“Six Star”), by and

                                                                                             24    through his general bankruptcy counsel, Jacob L. Houmand, Esq. and Bradley G. Sims, Esq. of the

                                                                                             25    Houmand Law Firm, Ltd., hereby submits this Response to Objection to Request for Extension of

                                                                                             26    Time to Retain New Counsel (the “Response”).

                                                                                             27           On December 29, 2020, the Trustee filed a Second Status Report Regarding the Retention

                                                                                             28    of New Counsel (the “Status Report”) that sought to update the Court on his efforts to retain

                                                                                                                                                   -1-
                                                                                                  Case 2:11-cv-00524-GMN-DJA Document 248 Filed 01/07/21 Page 2 of 3




                                                                                              1    substitute counsel. The Status Report requested an extension of time to retain substitute counsel to

                                                                                              2    thirty (30) days after entry of an order on the Motion to Vacate Arbitration Award (9 U.S.C. § 10)

                                                                                              3    and Memorandum of Points and Authorities [ECF No. 221] (the “Motion to Vacate”).

                                                                                              4            On December 30, 2020, the Laborers International Union of North America Local No. 872

                                                                                              5    and Tommy White (collectively, the “Defendants”) filed an Objection to Request for Extension of

                                                                                              6    Time to Retain New Counsel [ECF No. 247] (the “Objection”), arguing that the Trustee’s request

                                                                                              7    to obtain new counsel should be denied and the case should be dismissed with prejudice. In support

                                                                                              8    of this argument, the Defendants contend that they have been prejudiced by delays in the case due
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9    to the retention of several law firms over the course of the litigation, and that the Court should not
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10    rule on the Motion to Vacate and simply dismiss the litigation with prejudice.
HOUMAND LAW FIRM, LTD.




                                                                                             11            First, the Defendants do not have standing to argue that the retention of substitute counsel

                                                                                             12    is fruitless because of existing liens in favor of prior counsel. This is solely the concern of the

                                                                                             13    plaintiffs and substitute counsel.

                                                                                             14            Second, the Motion to Vacate is currently pending before this Court. Allowing the Motion

                                                                                             15    to Vacate to be resolved will allow the Trustee to determine whether substitute counsel should have

                                                                                             16    expertise in federal litigation or arbitrations. Further, the Defendants cannot establish that they

                                                                                             17    would be prejudiced by allowing this Court to evaluate the Motion to Vacate, which has been fully

                                                                                             18    briefed since this past fall. The basis for the Motion to Vacate is an ethical breach on the part of

                                                                                             19    the arbitrator, not any delay from the plaintiffs. Since the case cannot progress prior to a ruling on

                                                                                             20    the Motion to Vacate, it is appropriate to allow the Court to rule on the Motion to Vacate prior to

                                                                                             21    requiring the plaintiffs to retain substitute counsel.

                                                                                             22            Defendants have not shown they are prejudiced by extending the time for new counsel to

                                                                                             23    appear until after the District Court rules on the Plaintiffs’ Motion to Vacate.

                                                                                             24    ...

                                                                                             25    ...

                                                                                             26    ...

                                                                                             27    ...

                                                                                             28    ...

                                                                                                                                                      -2-
                                                                                                  Case 2:11-cv-00524-GMN-DJA Document 248 Filed 01/07/21 Page 3 of 3




                                                                                              1           For these reasons, the Trustee respectfully requests that the Court extend the deadline for

                                                                                              2    the Trustee to retain substitute counsel to thirty (30) days after entry of an order on the Motion to

                                                                                              3    Vacate and overrule the arguments raised in the Objection.

                                                                                              4           Dated this 7th day of January, 2021.

                                                                                              5                                                      HOUMAND LAW FIRM, LTD.

                                                                                              6                                                      By: /s/ Jacob L. Houmand
                                                                                                                                                     Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                              7                                                      Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                                                                                     9205 West Russell Road, Building 3, Suite 240
                                                                                              8                                                      Las Vegas, NV 89148
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                                                                     Telephone: 702/720-3370
                                                                                              9                                                      Facsimile: 702/720-3371
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10                                                      General Bankruptcy Counsel           for   Lenard
HOUMAND LAW FIRM, LTD.




                                                                                             11                                                      Schwartzer, Chapter 7 Trustee

                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                    -3-
